DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with Paul Levin on May 5, 2022.  The application has been amended as follows:
In claim 1, lines 3 and 12, “an ultrasonic blade” has been replaced with -the ultrasonic blade-.
In claims 2-5, line 2 (also see line 3 in claim 4), “an ultrasonic blade” has been replaced with -the ultrasonic blade-.
In claims 4 (line 4) and 16 (line 2), “clamp arm pad life” has been replaced with -a life of a clamp arm pad disposed opposite the ultrasonic blade-.
In claims 6 (line 2) and 7 (line 4), -disposed opposite the ultrasonic blade- has been inserted after “arm pad”. 
In claim 7, line 7, “an ultrasonic transducer” has been replaced with -the ultrasonic transducer-.
In claim 7, lines 8-9, “T1, wherein the ultrasonic transducer is coupled to the ultrasonic blade via an ultrasonic waveguide” has been replaced with -T1-.
In claim 7, line 17, “an ultrasonic blade” has been replaced with -the ultrasonic blade-.
In claim 10 (line 2), “clamp arm pad life” has been replaced with -a life of the clamp arm pad disposed opposite the ultrasonic blade-.
In claims 12 and 18, line 2, -configured- has been inserted after “circuit”.
In claim 13, line 14, “an ultrasonic blade” has been replaced with -the ultrasonic blade-. 
In claim 18, line 3, “the clamp arm pad” has been replaced with -a clamp arm pad disposed opposite the ultrasonic blade-. 
In claim 19, line 14, “an ultrasonic blade” has been replaced with -the ultrasonic blade-.

Allowable Subject Matter
Claims 1-19 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a method of controlling a temperature of an ultrasonic blade between two temperature set points, the method comprising: applying a first power level to an ultrasonic transducer to set the ultrasonic blade temperature to a first target temperature T1, wherein the ultrasonic transducer is coupled to the ultrasonic blade via an ultrasonic waveguide; monitoring a phase angle φ between voltage Vg(t) and current Ig(t) signals applied to the ultrasonic transducer; inferring the temperature of the ultrasonic blade from the phase angle φ between the voltage Vg(t) and current Ig(t) signals applied to the ultrasonic transducer, based on a state space model of temperature and frequency that is time and energy dependent; determining that a transection process is complete; and applying a second power level to the ultrasonic transducer to set the ultrasonic blade temperature to a second target temperature T2,” along with a corresponding apparatus, in the context of the claim as a whole.
The most pertinent prior art references of record are U.S. 2013/0289591 (note paragraphs 275 and 440) and U.S. 2013/0331874 (note paragraph 87), along with U.S. 2009/0036914 and U.S. 2002/0062132, which all disclose a procedure/system comprising some of the claimed limitations.  However, these references all fail to explicitly disclose the specifically-claimed step of ‘inferring an ultrasonic blade temperature from a phase angle between a drive voltage and current,’ especially when this inference is ‘based on a state space model of temperature and frequency that is time and energy dependent’.  No other prior art references were found that would overcome the deficiencies of these references.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.	
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794